MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of petitioner’s motion to reopen proceedings.
The Clerk shall file respondent’s motion for summary disposition and opposition to the motion for a stay of removal, received on February 22, 2007.
Petitioner’s untimely response to respondent’s motion and opposition, received on May 8, 2007, is construed as including a motion to file an untimely response. So construed, the motion is granted. The Clerk shall file petitioner’s response, received on May 8, 2007.
Respondent’s opposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not abuse its discretion when it denied reopening where petitioner failed to demonstrate that the notice of petitioner’s removal hearing was improper. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion); Farhoud v. INS, *549122 F.3d 794, 796 (9th Cir.1997). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.